DETAILED ACTION
This action is in response to claims filed 30 June, 2021 for application 15/827982 filed 30 November, 2017. Currently claims 1-7 are pending, 8-19 are withdrawn and 20 is cancelled.
The previous grounds of rejection has been withdrawn and this action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (End to End Learning for Self-Driving Cars) in view of Mahmud et al. (Intelligent Autonomous Vehicle Navigated by using Artificial Neural Network).

Regarding claim 1, Bojarski discloses: A method for training a monolithic neural network for controlling an autonomous transportation vehicle (“We trained a convolutional neural network (CNN) to map raw pixels from a single front-facing camera directly to steering commands. This end-to-end approach proved surprisingly powerful. With minimum training data from humans the system learns to drive in traffic on local roads with or without lane markings and on highways. It also operates in areas with unclear visual guidance such as in parking lots and on unpaved roads.” P1 abstract), the method comprising: 
inputting first … definitive driving commands into the neural network (Fig 2 “desired steering command”), 
inputting first … driving maneuvers corresponding to the first … definitive driving commands into the neural network with the first … definitive driving commands as part of a definitive training mode (Fig 2 “desired steering command”), and 
inducing confusion into the neural network by inputting a neutral command into the neural network as part of a random training mode along with the first … driving maneuvers also used in the definitive training mode (Fig 2 “random shift and rotation”) so that the neural network controls the autonomous transportation vehicle (“After a trained network has demonstrated good performance in the simulator, the network is loaded on the DRIVETM PX in our test car and taken out for a road test. For these tests we measure performance as the fraction of time during which the car performs autonomous steering. This time excludes lane changes and turns from one road to another. For a typical drive in Monmouth County NJ from our office in Holmdel to Atlantic Highlands, we are autonomous approximately 98% of the time. We also drove 10 miles on the Garden State Parkway (a multi-lane divided highway with on and off ramps) with zero intercepts.” P7 §7.2 ¶1) by identifying open road space (“Figures 7 and 8 show the activations of the first two feature map layers for two different example inputs, an unpaved road and a forest. In case of the unpaved road, the feature map activations clearly show the outline of the road while in case of the forest the feature maps contain mostly noise, i. e., the CNN finds no useful information in this image.” P7 §7.3 ¶1, note: “by identifying open road space” can be interpreted as just an obtained result due to the functional language).

However, Bojarski does not explicitly disclose a second driving command.

Mahmud teaches: a second driving command (Fig 2 and 3, Left Straight and Right corresponding to Left Straight and Right Commands in Fig 4).

Bojarski and Mahmud are both in the same field of endeavor of autonomous vehicles and neural networks and are analogous. Bojarski teaches a method with a 

Regarding claim 2, Bojarski discloses randomly selected maneuvers, however,  does not explicitly disclose: The method of claim 1 wherein the definitive training mode further comprises inputting a third defined mode command and a third driving maneuver into the neural network, and wherein the random training mode further includes randomly selected third driving maneuvers.

Mahmud teaches: inputting a third defined mode command and a third driving maneuver into the neural network, and wherein the random training mode further includes randomly selected third driving maneuvers (Fig 2 and 3, Left Straight and Right corresponding to Left Straight and Right Commands in Fig 4).

Regarding claim 3, Bojarski discloses: The method of claim 1, wherein the training takes place in real-time and the driving maneuvers are input via manual operation of the transportation vehicle captured by camera sensors mounted to the transportation vehicle (Fig 2, record steering wheel angle is manually operated, “Data was acquired using either our drive-by-wire test vehicle, which is a 2016 Lincoln MKZ, or using a 2013 Ford Focus with cameras placed in similar positions to those in the Lincoln. The system has no dependencies on any particular vehicle make or model. Drivers were encouraged to maintain full attentiveness, but otherwise drive as they usually do. As of March 28, 2016, about 72 hours of driving data was collected.” P4 §3 ¶2).

Regarding claim 4, Bojarski does not explicitly disclose: wherein the first definitive driving command is a right turn command and the first driving maneuver is a right turn.

Mahmud teaches: wherein the first definitive driving command is a right turn command and the first driving maneuver is a right turn (Fig 2 and 3, Left Straight and Right corresponding to Left Straight and Right Commands in Fig 4).

Regarding claim 5, Bojarski does not explicitly disclose: The method of claim 4, wherein the second definitive driving command is a left turn command and the second driving maneuver is a left turn.

Mahmud teaches: wherein the second definitive driving command is a left turn command and the second driving maneuver is a left turn (Fig 2 and 3, Left Straight and Right corresponding to Left Straight and Right Commands in Fig 4).

claim 6, Bojarski discloses: The method of claim 5, wherein during each neutral command, one of …maneuvers are input (Fig 2 “random shift and rotation”).

However, Mahmud teaches: right turn and left turn (Fig 2 and 3, Left Straight and Right corresponding to Left Straight and Right Commands in Fig 4).

Regarding claim 7, Bojarski discloses: The method of claim 6, wherein during each neutral command, one of a plurality of … maneuvers at a plurality of different angles are input (Fig 2 “random shift and rotation”).

However, Mahmud teaches: right turn and left turn (Fig 2 and 3, Left Straight and Right corresponding to Left Straight and Right Commands in Fig 4).
Response to Arguments
Applicant’s arguments, see pp5-6, filed 30 June, 2021, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bojarski and Mahmud as detailed above.
Additionally, while Buch does not have full support from the provisional, it is noted that Bulnes is valid prior art as the date of conference as shown in the IEEE page is 16-19 October 2017 and that is the date of first availability to the public. Bulnes has 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122